Judgment unanimously affirmed. Memorandum: The defense of entrapment may not be raised for the first time on appeal. “ Points raised by briefs, not properly presented by the record, are ordinarily not considered by the court.” (People v. Hicks, 287 N. Y. 165, 174.) “A charge upon the issues raised by the pleadings and justified by the evidence, which is correct in law and sufficient to guide the jury, is not open to objection because it fails to instruct on all the theories which may be drawn from the evidence introduced, unless a request for further instructions is made.” (53 Am. Jur., Trial, p. 415; see, also, People v. Cohen, 5 N Y 2d 282, 290.) (Appeal from judgment of Erie County Court convicting defendant of violation of subdivision 1 of section 1751 of the Penal Law.) Present — Bastow, J. P., Goldman, Henry, Noonan and Del Vecchio, JJ.